GOSHORN, Judge.
Association Employers Insurance Company appeals the judgments for attorney’s fees and costs entered against it in favor of appel-lees American Excavating and PSI, Inc. under section 768.79, Florida Statutes, which provides for attorney’s fees in certain eases where an offer of judgment is not accepted. At the time the trial court entered its judgment, it did not have the benefit of the supreme court’s opinion in MX Investments, Inc. v. Crawford, 700 So.2d 640 (Fla.1997), which clarifies that no entitlement to attorney’s fees arises under section 768.79 unless the ease is dismissed with prejudice. Accordingly, we reverse.
REVERSED and REMANDED.
COBB and THOMPSON, JJ., concur.